204 P.3d 216 (2009)
Ruby J. ANDERSON, for herself and as Personal Representative of the Estate of Decedent, Kenneth L. Anderson, Respondent,
v.
ASBESTOS CORPORATION, LTD., Defendant,
Caterpillar, Inc., Petitioner,
Crown Cork & Seal Company, Inc.; Garlock Sealing Technologies, LLC; Foster-Wheeler Energy Corporation; Fraser's Boiler Service, Inc.; Goulds Pumps (IPG), Inc.; Ingersoll-Rand Company; Lockheed Shipbuilding Company; Metropolitan Life Insurance Company; Saberhagen Holdings, Inc.; Todd Shipyards Corporation; and Viacom, Inc., successor by merger to CBS Corporation, f/k/a Westinghouse Electric Corporation, Defendants.
No. 82278-6.
Supreme Court of Washington.
April 1, 2009.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, at its March 31, 2009, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the case is remanded to the Court of Appeals Division One for reconsideration in light of Lynn Musser, Personal Representative of the Estate of Vernon Braaten v. Saberhagen Holdings, 165 Wash.2d 373, 198 P.3d 493 (2008) and Joseph Simonetta, et ux v. Saberhagen Holdings, Inc., 165 Wash.2d 341, 197 P.3d 127 (2008).
For the Court
/s/ Gerry L. Alexander
CHIEF JUSTICE